                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 MAD DOGG ATHLETICS, INC.                      )
                                               )
                        Plaintiff,             )
                                               )
                v.                             )       C.A. No. _____________
                                               )
 PELOTON INTERACTIVE, INC.                     )    DEMAND FOR JURY TRIAL
                                               )
                        Defendant.             )


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Mad Dogg Athletics, Inc. (“MDA”) hereby alleges, for its Complaint against

Defendant Peloton Interactive, Inc. (“Peloton”), on personal knowledge as to MDA’s own actions

and on information and belief as to the actions of others, as follows:

                                OVERVIEW OF THE ACTION

       1.      MDA created the indoor cycling market with the introduction of its Spinning® bikes

and programs in the early 1990s and has been a source of continuous innovation in the fitness

industry over the past 25 years. In 1994, cyclists and entrepreneurs John Baudhuin and Johnny

Goldberg (affectionately known as “Johnny G” in the Spinning® community) founded MDA to

develop the Spinning® indoor cycling program and the Spinner® line of bikes. When John and

Johnny G started manufacturing bikes in a garage a few years earlier, they never imagined their

cycling-based program and indoor cycling bikes would one day become a global fitness

phenomenon and create an entirely new market in the fitness industry. As cyclists, the two were

looking to build a better stationary bike for cycling training, and together they built the first

Spinner® indoor cycling bike using the ergonomics, feel and geometry of a real road bike. Unlike

traditional stationary bikes that were ridden in a seated position, the frame geometry of the
Spinner® indoor cycling bikes allowed riders to alternate seated and standing positions as they

would when riding out on the road. By incorporating a high-quality rigid steel frame and

components found on traditional road bikes like aluminum cranks, shift levers to adjust resistance,

clipless pedals, aerodynamic handlebars and racing saddles, John and Johnny created the first

indoor cycling experience for riders that simulated the feel of riding out on the road.




                              An original Spinner® bike from 1993



       2.      Between 1991 and 1994, the two manufactured approximately 150 indoor cycling

bikes that went to select studios and gyms in Los Angeles and New York. With John running the

business and Johnny G tirelessly promoting the Spinning® program, the pair realized that their

indoor cycling program was quickly becoming a mainstream fitness craze. In 1993, Rolling Stone

named “Spinning” the “hot exercise” in the magazine’s annual “hot list.” With the success of their

indoor bikes and cycling program, John and Johnny officially incorporated MDA on April 14,


                                                 2
1994, and shortly thereafter registered and trademarked the Spin®, Spinning® and Spinner® names

for its extended range of bikes, programs and products.

       3.      As demand for Spinner® bikes rapidly increased, MDA licensed its technology and

trademarks and outsourced manufacturing to Schwinn to help commercialize the Spinning® indoor

cycling bikes and concept. From the very beginning, MDA was not only focused on manufacturing

its bikes, but also incorporating the science of cycling and performance training into its programs

and classes. In 1995, MDA launched the Spinning® Instructor Certification Program to train the

growing number of fitness professionals interested in teaching indoor cycling classes. The

Spinning® Instructor Certification Program quickly became the gold standard for indoor cycling

education and certification. To date, MDA has trained over 300,000 instructors and has reached

millions of enthusiasts in over 80 countries through a worldwide network of thousands of fitness

studios and gyms.




                                   Spinning Event, Italy 2020



                                                3
       4.      After Schwinn filed for bankruptcy in 2001, MDA created a new line of Spinner®

bikes that incorporated the latest advances in manufacturing technology. The Spinner® NXT

became the first indoor cycling bike to incorporate corrosion-resistant aluminum into its designs.

Not satisfied with having Spinning® bikes, classes and programs available only in studios and

clubs, MDA embarked on an ambitious program to make indoor cycling available to fitness

enthusiasts in their homes. In 2003, MDA launched its first Spinner® indoor cycling bike and video

series focused on bringing the same expert coaching found in Official Spinning® Facilities to riders

at home. Shortly thereafter, Johnny G retired from the business to pursue other interests.

       5.      Realizing that there was an increasing demand for home-based Spinning® indoor

cycling bikes, programs and content, MDA expanded its line of indoor cycling bikes for the home

and its library of instructor-led classes on DVD. In 2008, MDA forever changed the indoor cycling

world with the introduction of the eSpinner®—the world’s first touch-screen display-controlled

indoor cycling bike. The eSpinner® finally brought instructor-led coaching and heart rate training

straight to riders in the comfort of their own home. MDA was awarded patent protection on the

core functionality of this revolutionary product.




                                              The eSpinner®
                                                    4
       6.      For the home market, MDA currently manufactures a line of connected Spinner®

bikes and a complete line of Spinning-branded apparel and accessories. In 2018, MDA unveiled

the new Active and Performance Series lines of Spinner® bikes, all high-quality bikes designed for

the home that provide studio-grade quality, ergonomics and functionality. Each of the bike models

in the Active and Performance Series was carefully designed and meticulously engineered to

provide authentic studio experience for riders at home. In addition, the Spinning Digital and

Spinning Digital+ apps provide users at home with the ability to access studio quality classes from

top Spinning instructors from around the world with classes in both English and Spanish.

       7.      In the commercial market, MDA works with Precor® to manufacture and distribute

the Spinning® line of commercial indoor cycling bikes. The collaboration leverages Precor’s global

operations and MDA’s expertise in indoor cycling bikes, programs and education to provide gyms

and studios with everything they need to offer great classes and expert instruction.




                      The Spinner Chrono® manufactured by Precor®

                                                 5
       8.      Peloton is a fitness company founded in 2012 to exploit the indoor cycling market

that MDA created. The Peloton Bike, its first commercial product, was released in 2014. Like the

eSpinner® bike that MDA released four years earlier, the Peloton Bike features a touch-screen that

displays on-demand classes which provide the rider with instructor-led coaching, including

instructions to adjust pedaling resistance and vary cadence and riding positions, thereby simulating

an instructor-led exercise class in the rider’s home.

       9.      The Peloton Bike and the recently released Bike+ (collectively, the “Peloton

Bikes”) incorporate MDA’s patented technology covering core features of a stationary exercise

bike designed to simulate an instructor-led class in the rider’s home, without the right or authority

to do so. Without permission from or compensation to MDA, Peloton has built a multi-billion

dollar business based in large part on MDA’s pioneering patented inventions in the indoor cycling

market that MDA founded over 25 years ago. MDA brings this action under 35 U.S.C. § 271 to

right these wrongs and remedy Peloton’s infringement of United States Patent Nos. 9,694,240 and

10,137,328.

                                         THE PARTIES

       10.     MDA is a corporation organized and existing under the laws of the state of

California, having a principal place of business at 2111 Narcissus Court, Venice, CA 90291.

       11.     Peloton is a corporation organized and existing under the laws of the state of

Delaware, having a principal place of business at 125 W. 25th Street, New York, NY 10001.

                                 JURISDICTION AND VENUE

       12.     This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1, et seq. This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331

and 1338(a) because this is a civil action arising under the Patent Act.

                                                  6
        13.         This Court has personal jurisdiction over Peloton. Peloton has continuous and

systematic business contacts with the State of Texas, including with the Eastern District of Texas.

Peloton, directly or through subsidiaries or intermediaries (including distributors, retailers, and

others), conducts its business extensively throughout Texas, by shipping, distributing, offering for

sale, selling, and advertising (including through interactive web pages) the Peloton Bikes in the

State of Texas and the Eastern District of Texas.

        14.         Peloton has been registered to do business in Texas since at least May 27, 2015,

has been assigned Texas Taxpayer No. 32057346739, and has a Texas registered agent,

Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company, located at 211

East 7th Street, Suite 620, Austin, TX 78701.

        15.         Peloton, directly and through subsidiaries or intermediaries (including distributors,

retailers, and others), has purposefully and voluntarily placed its infringing Peloton Bikes into this

District and into the stream of commerce with the intention and expectation that the Peloton Bikes

will be purchased for use in this District. Peloton has offered and sold and continues to offer and

sell the Peloton Bikes for delivery and use in this District.

        16.         Venue is proper in this Court under 28 U.S.C. § 1400(b) because Peloton has a

regular and established place of business in this District and has committed acts of infringement

in this District.

        17.         Peloton occupies permanent, physical spaces within this District from which it

conducts business. One such space is its campus of over 27,000 square feet located at 6600 Chase

Oaks Blvd., Plano, Texas 75023.




                                                      7
                                                                        Peloton campus located
                                                                         at 6600 Chase Oaks
                                                                          Blvd., Plano, Texas
                                                                                 75023




       18.     Another example of a permanent, physical space occupied by Peloton within this

District is its showroom located at 7500 Windrose Avenue, Plano, Texas 75024. Peloton provides

personalized demonstrations of, and sells and offers to sell, the Peloton Bikes at this location.




                       Peloton showroom at
                      7500 Windrose Avenue,
                        Plano, Texas 75024




                                                 8
           19.   Peloton has committed acts of infringement in this District by offering for sale and

selling the Peloton Bikes in this District, including from the Peloton showroom located in Plano,

Texas. Pursuant to these sales, Peloton has delivered (either itself or through authorized agents)

Peloton Bikes for use in this District.

           20.   Peloton has also induced infringement in this District by providing manuals and

documentation to owners and/or users of Peloton Bikes located in this District that teach them to

use, and with the intent that they use, the Peloton Bikes in an infringing manner. Peloton has further

induced infringement in this District by providing software to owners and/or users of Peloton Bikes

located in this District that enable them to use, and with the intent that they use, the Peloton Bikes

in an infringing manner.

                                             COUNT I

                           (Infringement of U.S. Patent No. 9,694,240)

           21.   MDA incorporates herein by reference paragraphs 1 through 20 above as if set forth

in full.

           22.   On July 4, 2017, the United States Patent and Trademark Office duly issued U.S.

Patent No. 9,694,240, entitled “PROGRAMMED EXERCISE BICYCLE WITH COMPUTER

AIDED GUIDANCE” (the “’240 patent”). A true and correct copy of the ’240 patent is attached

hereto as Exhibit A. The ’240 patent is directed to a stationary exercise bike along with a display

that provides instructions to lead a rider through an exercise program.

           23.   The ’240 patent has been in full force and effect since its issuance. MDA owns by

assignment the entire right, title, and interest in and to the ’240 patent, including the right to seek

damages for past, current, and future infringement thereof.



                                                  9
       24.     Peloton began selling and offering to sell the Peloton Bike in or about January 2014

and the Peloton Bike+ in or about September 2020.

       25.     Peloton has infringed and continues to infringe the ’240 patent, including at least

claim 1, pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,

using, offering to sell, selling, exporting from, and/or importing into the United States the Peloton

Bikes, without authority or license.

       26.     Peloton indirectly infringes the ’240 patent, including at least claim 1, pursuant to

35 U.S.C. § 271(b), by (among other things) and with specific intent or willful blindness, actively

aiding and abetting infringement by others, such as Peloton’s partners, customers and end-users,

in this District and elsewhere in the United States. For example, Peloton’s partners, customers and

end-users directly infringe through their use of the inventions claimed in the ’240 patent. Peloton

induces this direct infringement through its affirmative acts of manufacturing, selling, distributing,

and/or otherwise making available the Peloton Bikes, and providing instructions, documentation,

and other information to customers and end-users instructing them to use the Peloton Bikes in an

infringing manner, including (i) instruction, technical support and services, (ii) training, marketing,

product manuals, and advertisements, and (iii) software and mobile applications providing the

foregoing and enabling customers and end-users to use the Peloton Bikes in an infringing manner.

As a result of Peloton’s inducement, Peloton’s partners, customers and end-users use the Peloton

Bikes in the way that Peloton intends and that directly infringes the ’240 patent. Peloton has known

of the ’240 patent, and that the Peloton Bikes infringe the ’240 patent, or has been willfully blind

to such infringement, since at least the filing of this Complaint. Despite this knowledge of the ’240

patent and that the Peloton Bikes infringe the ’240 patent, Peloton has continued to perform these



                                                  10
affirmative acts with the intent, or willful blindness, that the induced acts directly infringe the ’240

patent.

          27.   Peloton also indirectly infringes the ’240 patent, including at least claim 1, pursuant

to 35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Peloton’s affirmative

acts of selling and offering to sell, in this District and elsewhere in the United States, the Peloton

Bikes and causing the Peloton Bikes to be manufactured, used, sold, and offered for sale, contribute

to Peloton’s customers’ and end-users’ use of the Peloton Bikes, such that the ’240 patent is

directly infringed. The Peloton Bikes are a material part of the invention of the ’240 patent, are not

a staple article or commodity of commerce, have no substantial non-infringing use, and are known

by Peloton to be especially made or adapted for use in the infringement of the ’240 patent. Peloton

has known of the ’240 patent, and that the Peloton Bikes infringe the ’240 patent, or has been

willfully blind to such infringement, since at least the filing of this Complaint. Despite this

knowledge of the ’240 patent and that the Peloton Bikes infringe the ’240 patent, Peloton has

continued to perform these affirmative acts with knowledge of the ’240 patent and with intent, or

willful blindness, that they cause the direct infringement of the ’240 patent.

          28.   Claim 1 of the ’240 patent is reproduced below with the addition of labels [a], [b],

[c], [d], [e], [f], and [g] corresponding to limitations of the claim.

                1.      An exercise bike, comprising:

                        [a]     a frame that is configured to allow a rider to ride in sitting and

                        standing positions;




                                                   11
                       [b]     a direct drive mechanism that couples a pedal assembly and a

                       flywheel and that facilitates a smooth transition between sitting and

                       standing positions;

                       [c]     a set of handlebars that is coupled to the frame and that provides the

                       rider with at least one hand position;

                       [d]     a mechanism that provides resistance to the flywheel and that is

                       manually adjustable by the rider to vary the pedaling resistance;

                       [e]     a computer that is coupled to the stationary bike, that is configured

                       to connect with the internet or other computer network to access a collection

                       of exercise routines, wherein the exercise routines include instructions

                       regarding cadence, pedaling resistance, and riding positions including

                       sitting and standing positions, and that stores power exerted by the rider;

                       [f]     a display that is coupled to the computer, that displays an exercise

                       routine from the collection of exercise routines so that the rider is provided

                       with instructions for the rider to manually adjust pedaling resistance, and

                       instructions for the rider to vary cadence and riding positions including

                       sitting and standing positions, thereby simulating an instructor-led exercise

                       class, and that displays power exerted by the rider; and

                       [g]     an input device that is coupled to the computer and that enables the

                       rider to input data into the computer.

       29.     The Peloton Bikes embody each and every limitation of at least claim 1 of the ’240

patent, literally or under the doctrine of equivalents, as described in the non-limiting examples set

forth below from the Peloton Bike. The Peloton Bike+ has the same features described below and
                                                 12
embodies each and every limitation of at least claim 1 of the ’240 patent for the same reasons as

does the Peloton Bike. These non-limiting examples are preliminary and are not intended to limit

MDA’s right to modify these non-limiting examples or allege that other aspects of the Peloton

Bikes infringe the identified claim, or any other claims, of the ’240 patent.

          “1.      An exercise bike, comprising:”

          30.      The Peloton Bike is an exercise bike as shown in the image below. (The excerpted

images in this Complaint are from the Peloton Bike Manual, Peloton Support + Bike + Getting

Started     With     Your   Bike   (2018),   available   at   https://support.onepeloton.com/hc/en-

us/articles/218134663-Peloton-Manuals.)




          “[a]     a frame that is configured to allow a rider to ride in sitting and standing

          positions;”


                                                  13
       31.     As annotated in red in the image below, the Peloton Bike includes a frame that is

configured to allow a rider to ride in sitting and standing positions.




       “[b]    a direct drive mechanism that couples a pedal assembly and a flywheel and

       that facilitates a smooth transition between sitting and standing positions;”

       32.     As annotated in red in the image below, the Peloton Bike includes a direct drive

mechanism that couples pedals to a flywheel.




                                                 14
       33.     The direct drive mechanism facilitates a smooth transition between siting and

standing positions.

       “[c]    a set of handlebars that is coupled to the frame and that provides the rider

       with at least one hand position;”

       34.     As annotated in red in the image below, the Peloton Bike includes handlebars that

are coupled to the frame and provide the rider with at least one hand position.




                                                15
       “[d]   a mechanism that provides resistance to the flywheel and that is manually

       adjustable by the rider to vary the pedaling resistance;”

       35.    As annotated in red in the image below, the Peloton Bike includes an adjustable

mechanism that provides pedaling resistance.




                                               16
“[e]   a computer that is coupled to the stationary bike, that is configured to connect

with the internet or other computer network to access a collection of exercise routines,

wherein the exercise routines include instructions regarding cadence, pedaling

resistance, and riding positions including sitting and standing positions, and that

stores power exerted by the rider;”

36.    As set forth in the excerpt below, a computer is coupled to the Peloton Bike.




                                       17
       37.    As set forth in the excerpt below, the computer is configured to connect with the

internet or other computer network.




       38.    As set forth in the excerpt below, connection to the internet or other computer

network allows the rider to access “UP TO 14 DAILY LIVE RIDES” and “4,000+ ON-DEMAND

RIDES.” (This excerpt is available on Peloton’s website. See “Ride Now With Peloton,” available

at https://www2.onepeloton.com/bike/classes.)



                                                18
       39.     During a ride the instructor instructs the rider to vary cadence, pedaling resistance

and riding positions, including siting and standing positions.

       40.     After a ride, a user can look at the user’s ride history on the Peloton Bike or using

the Peloton phone app or website and see the user’s power and position on the leaderboard for

each ride.

       “[f]    a display that is coupled to the computer, that displays an exercise routine

       from the collection of exercise routines so that the rider is provided with instructions

       for the rider to manually adjust pedaling resistance, and instructions for the rider to

       vary cadence and riding positions including sitting and standing positions, thereby

       simulating an instructor-led exercise class, and that displays power exerted by the

       rider; and”

       41.     As annotated in red in the image below, the Peloton Bike includes a display that is

coupled to the computer.




                                                19
        42.    The display displays an exercise routine from the collection of rides so that the rider

is provided with instructions for the rider to manually adjust pedaling resistance, and instructions

for the rider to vary cadence and riding positions including sitting and standing positions, thereby

simulating an instructor-led exercise class.

        43.    As annotated in red in the image below, the display displays the power exerted by

the rider.




                                                 20
       “[g]    an input device that is coupled to the computer and that enables the rider to

       input data into the computer.”

       44.     As shown in the excerpt below, the Peloton Bike includes a touch screen that

enables the rider to input data into the computer.




       45.     MDA has satisfied all statutory obligations required to collect pre-filing damages

for the full period allowed by law for the infringement of the ’240 patent.




                                                21
                                             COUNT II

                           (Infringement of U.S. Patent No. 10,137,328)

           46.   MDA incorporates herein by reference paragraphs 1 through 19 above as if set forth

in full.

           47.   On November 27, 2018, the United States Patent and Trademark Office duly issued

U.S. Patent No. 10,137,328, entitled “PROGRAMMED EXERCISE BICYCLE WITH

COMPUTER AIDED GUIDANCE” (the “’328 patent”). A true and correct copy of the ’328 patent

is attached hereto as Exhibit B. The ’328 patent is directed to a stationary exercise bike along with

a display that provides instruction to lead a rider through an exercise program.

           48.   The ’328 patent has been in full force and effect since its issuance. MDA owns by

assignment the entire right, title, and interest in and to the ’240 patent, including the right to seek

damages for past, current, and future infringement thereof.

           49.   Peloton began selling and offering to sell the Peloton Bike in or about January 2014

and the Peloton Bike+ in or about September 2020.

           50.   Peloton has infringed and continues to infringe the ’328 patent, including at least

claim 1, pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by making,

using, offering to sell, selling, exporting from, and/or importing into the United States the Peloton

Bikes, without authority or license.

           51.   Peloton indirectly infringes the ’328 patent, including at least claim 1, pursuant to

35 U.S.C. § 271(b), by (among other things) and with specific intent or willful blindness, actively

aiding and abetting infringement by others, such as Peloton’s partners, customers and end-users,

in this District and elsewhere in the United States. For example, Peloton’s partners, customers and

end-users directly infringe through their use of the inventions claimed in the ’328 patent. Peloton
                                                  22
induces this direct infringement through its affirmative acts of manufacturing, selling, distributing,

and/or otherwise making available the Peloton Bikes, and providing instructions, documentation,

and other information to customers and end-users instructing them to use the Peloton Bikes in an

infringing manner, including (i) instruction, technical support and services, (ii) training, marketing,

product manuals, and advertisements, and (iii) software and mobile applications providing the

foregoing and enabling customers and end-users to use the Peloton Bikes in an infringing manner.

As a result of Peloton’s inducement, Peloton’s partners, customers and end-users use the Peloton

Bikes in the way that Peloton intends and that directly infringes the ’328 patent. Peloton has known

of the ’328 patent, and that the Peloton Bikes infringe the ’328 patent, or has been willfully blind

to such infringement, since at least the filing of this Complaint. Despite this knowledge of the ’328

patent and that the Peloton Bikes infringe the ’328 patent, Peloton has continued to perform these

affirmative acts with the intent, or willful blindness, that the induced acts directly infringe the ’328

patent.

          52.   Peloton also indirectly infringes the ’328 patent, including at least claim 1, pursuant

to 35 U.S.C. § 271(c), by contributing to direct infringement committed by others, such as

customers and end-users, in this District and elsewhere in the United States. Peloton’s affirmative

acts of selling and offering to sell, in this District and elsewhere in the United States, the Peloton

Bikes and causing the Peloton Bikes to be manufactured, used, sold, and offered for sale, contribute

to Peloton’s customers’ and end-users’ use of the Peloton Bikes, such that the ’328 patent is

directly infringed. The Peloton Bikes are a material part of the invention of the ’328 patent, are not

a staple article or commodity of commerce, have no substantial non-infringing use, and are known

by Peloton to be especially made or adapted for use in the infringement of the ’328 patent. Peloton

has known of the ’328 patent, and that the Peloton Bikes infringe the ’328 patent, or has been
                                                  23
willfully blind to such infringement, since at least the filing of this Complaint. Despite this

knowledge of the ’328 patent and that the Peloton Bikes infringe the ’328 patent, Peloton has

continued to perform these affirmative acts with knowledge of the ’328 patent and with intent, or

willful blindness, that they cause the direct infringement of the ’328 patent.

        53.     Claim 1 of the ’328 patent is reproduced below with the addition of labels [a], [b],

[c], [d], [e], [f], [g], and [h] corresponding to limitations of the claim.

                1.      A stationary bike, comprising:

                        [a]     a frame that is configured to allow a rider to ride in sitting and

                        standing positions;

                        [b]     a direct drive mechanism that couples a pedal assembly and a

                        flywheel and that facilitates a smooth transition between sitting and

                        standing positions;

                        [c]     a set of handlebars that is coupled to the frame and that provides the

                        rider with at least one hand position;

                        [d]     a mechanism that provides resistance to the flywheel and that is

                        manually adjustable by the rider to vary the pedaling resistance;

                        [e]     a computer that is coupled to the stationary bike, that is configured

                        to connect with the internet or other computer network to access a collection

                        of exercise routines, wherein the exercise routines include instructions

                        regarding cadence, pedaling resistance, and riding position including sitting

                        and standing positions;

                        [f]     wherein the computer is configured to measure the pedaling

                        resistance and the rider's cadence and is configured to calculate power
                                                   24
                       exerted by the rider based on the pedaling resistance and the rider's cadence;

                       and

                       [g]     a display that is coupled to the computer, that displays an exercise

                       routine from the collection of exercise routines so that the rider is provided

                       with instructions for the rider to manually adjust pedaling resistance, and

                       instructions for the rider to vary cadence and riding positions including

                       sitting and standing positions;

                       [h]     wherein the display displays cadence, pedaling resistance and the

                       power exerted by the rider.

       54.     The Peloton Bikes embody each and every limitation of at least claim 1 of the ’328

patent, literally or under the doctrine of equivalents, as described in the non-limiting examples set

forth below from the Peloton Bike. The Peloton Bike+ has the same features described below and

embodies each and every limitation of at least claim 1 of the ’240 patent for the same reasons as

does the Peloton Bike. These non-limiting examples are preliminary and are not intended to limit

MDA’s right to modify these non-limiting examples or allege that other aspects of the Bike

infringe the identified claims, or any other claims, of the ’328 patent.

       “1.     A stationary bike, comprising”

       55.     The Peloton Bike is a stationary bike as shown in the image below.




                                                 25
       “[a]    a frame that is configured to allow a rider to ride in sitting and standing

       positions;”

       56.     As annotated in red in the image below, the Peloton Bike includes a frame that is

configured to allow a rider to ride in sitting and standing positions.




                                                 26
       “[b]   a direct drive mechanism that couples a pedal assembly and a flywheel and

       that facilitates a smooth transition between sitting and standing positions;”

       57.    As annotated in red in the image below, the Peloton Bike includes a direct drive

mechanism that couples pedals to a flywheel.




                                               27
       58.     The direct drive mechanism facilitates a smooth transition between siting and

standing positions.

        “[c]   a set of handlebars that is coupled to the frame and that provides the rider

       with at least one hand position;”

       59.     As annotated in red in the image below, the Peloton Bike includes handlebars that

are coupled to the frame and provide the rider with at least one hand position.




                                                28
        “[d]   a mechanism that provides resistance to the flywheel and that is manually

       adjustable by the rider to vary the pedaling resistance;”

       60.     As annotated in red in the image below, the Peloton Bike includes a resistance knob

that provides resistance to the flywheel and is manually adjustable by the rider to vary pedaling

resistance.




                                               29
“[e]   a computer that is coupled to the stationary bike, that is configured to connect

with the internet or other computer network to access a collection of exercise routines,

wherein the exercise routines include instructions regarding cadence, pedaling

resistance, and riding position including sitting and standing positions;”

61.    As set forth in the excerpt below, a computer is coupled to the Peloton Bike.




                                       30
       62.    As set forth in the excerpt below, the computer is configured to connect with the

internet or other computer network.




       63.    As set forth in the excerpt below, connection to the internet or other computer

network allows the rider to access “UP TO 14 DAILY LIVE RIDES” and “4,000+ ON-DEMAND

RIDES.” (This excerpt is available on Peloton’s website. See “Ride Now With Peloton,” available

at https://www2.onepeloton.com/bike/classes.)




                                                31
       64.     During a ride the instructor instructs the rider to vary cadence, pedaling resistance

and riding positions, including siting and standing positions.

       “[f]    wherein the computer is configured to measure the pedaling resistance and the

       rider’s cadence and is configured to calculate power exerted by the rider based on the

       pedaling resistance and the rider’s cadence; and;”

       65.     As set forth in the excerpt below, the computer measures both resistance and the

rider’s cadence. Cadence is “measured in RPMs” and resistance is “measured as a percentage of

maximum resistance.” Output (i.e., how much power a rider is exerting at any point in time) is a

function of cadence and resistance and calculated therefrom. (This excerpt is available on

Peloton’s website. See “Understanding Your Metrics,” Peloton Support + Calibration + Using the

Bike, available at https://support.onepeloton.com/hc/en-150/articles/203325985-Understanding-

Your-Metrics.)




                                                32
       “[g]    a display that is coupled to the computer, that displays an exercise routine

       from the collection of exercise routines so that the rider is provided with instructions

       for the rider to manually adjust pedaling resistance, and instructions for the rider to

       vary cadence and riding positions including sitting and standing positions;”

       66.     As annotated in red in the image below, the Peloton Bike includes a display that is

coupled to the computer.




       67.     The display displays an exercise routine from the collection of rides so that the rider

is provided with instructions for the rider to manually adjust pedaling resistance, and instructions

for the rider to vary cadence and riding positions including sitting and standing positions, thereby

simulating an instructor-led exercise class.




                                                 33
       “[h]    wherein the display displays cadence, pedaling resistance and the power

       exerted by the rider.”

       68.     As annotated in red in the image below, the display displays cadence, pedaling

resistance, and power exerted by the rider.




       69.     MDA has satisfied all statutory obligations required to collect pre-filing damages

for the full period allowed by law for the infringement of the ’328 patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, MDA prays for a judgment in its favor and against Peloton and

respectfully requests the following relief:

       A.      A judgment that Peloton infringes the ’240 and ’328 patents;

       B.      Damages for infringement of the ’240 and ’328 patents in an amount to be

determined at trial;



                                                34
        C.       An order permanently enjoining Peloton from further infringement of the ’240 and

’328 patents;

        D.       For other monetary relief, including costs and expenses and pre- and post-judgment

interest;

        E.       A determination that Peloton’s infringement of the ’240 and ’328 patents has been

and is willful, and an award of enhanced damages, up to and including trebling of the damages

awarded to MDA;

        F.       A determination that this is an exceptional case under 35 U.S.C. § 285 and an award

of attorneys’ fees and costs to MDA;

        G.       An order awarding MDA any such other relief as the Court may deem just and

proper under the circumstances.

                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, MDA hereby demands a

jury trial as to all issues so triable.


Date: December 14, 2020
                                               CAPSHAW DERIEUX, LLP

                                               /s/ Elizabeth L. DeRieux
                                               Elizabeth L. DeRieux
                                               Texas State Bar No. 05770585
                                               114 East Commerce Avenue
                                               Gladewater, Texas 75647
                                               (903) 845-5770
                                               ederieux@capshawlaw.com

                                               Attorneys for Plaintiff
                                               Mad Dogg Athletics, Inc.




                                                 35
OF COUNSEL:
David I. Gindler
Lauren Drake
J. Samuel Payne
David C. Jonas
MILBANK LLP
2029 Century Park East, 33rd Floor
Los Angeles, CA 90067-3019
(424) 386-4000

Javier J. Ramos
MILBANK LLP
1850 K Street, NW
Suite 1100
Washington, DC 20006
(202) 835-7500

Jordan Fernandes
MILBANK LLP
55 Hudson Yards
New York, NY 10001-2163
(212) 530-5000

Paul L. Robinson
Law Office of Paul L. Robinson, Esq. LLC
500 Paterson Plank Road
Union City, NJ 07087
(954) 292-0945




                                           36
